                                                                                           FILED
                                                                                  2018 Nov-02 AM 09:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JIA FU WANG,                              )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )   CIVIL ACTION NO.:
                                          )   4:17-cv-01810-AKK-SGC
SCOTT HASSEL, ET AL.,                     )
                                          )
      Respondents.                        )

                             MEMORANDUM OPINION

      On October 26, 2017, Petitioner Jia Fu Wang filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Doc. 1. At the time he filed his

petition, Wang, a native of China, was incarcerated at the Etowah County

Detention Center, in the custody of the Bureau of Immigration and Customs

Enforcement (“ICE”). In his petition, Wang alleged that he was being illegally

detained by ICE pending his deportation to China. On March 26, 2018, Wang was

released from ICE custody to the New York Police Department due to an active

warrant. Docs. 9 and 9-1. Respondents have filed a motion to dismiss the action

as moot, since Wang is no longer in ICE custody. Doc. 9. For the reasons stated

below, Respondents’ motion will be granted and the action be dismissed as moot.

      Article III of the Constitution limits the jurisdiction of federal courts to the

consideration of “cases or controversies.” U.S. CONST. art. III, § 2. The doctrine
of mootness is derived from this limitation because “an action that is moot cannot

be characterized as an active case or controversy.” Adler v. Duval Cnty. Sch. Bd.,

112 F.3d 1475, 1477 (11th Cir. 1997). A case is moot and must be dismissed if the

court can no longer provide “meaningful relief.” Nyaga v. Ashcroft, 323 F.3d 906,

913 (11th Cir. 2003) (citations omitted).     Wang’s release from ICE custody

rendered his petition moot.

      The relief sought by Wang in his petition is to be released from ICE custody.

Because Wang is no longer in ICE custody, his petition has been rendered moot,

unless an exception to the mootness doctrine applies. There are two exceptions to

the mootness doctrine: (1) collateral consequences and (2) events “capable of

repetition yet evading review.” Carafas v. LaVallee, 391 U.S. 234, 237 (1968);

Murphy v. Hunt, 455 U.S. 478, 482 (1982). Neither exception applies here. The

collateral consequences exception does not apply because there are no “disabilities

or burdens which may flow” from the custody that Wang challenges. See Carafas,

391 U.S. at 237. The exception for events “capable of repetition, yet evading

review” does not apply here either. Wang has been released to the custody of the

New York Police Department due to an active warrant, and the potential

circumstances of this case happening again are too speculative to create an actual

controversy sufficient to support a claim for relief. See Weinstein v. Bradford, 423

U.S. 147, 149 (1975) (holding that the “capable of repetition, yet evading review”
exception applies when (1) the challenged action is too short in duration to be fully

litigated prior to its cessation or expiration, and (2) there is a reasonable

expectation that the same complaining party would be subjected to the same action

again). Because there is no longer any relief that can be granted to Wang, his

petition is due to be dismissed as moot.

      Based on the foregoing, the Respondents’ motion to dismiss, doc. 9, is

GRANTED. A separate order will be entered.

      DONE the 2nd day of November, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
